EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Sigareva on 5/12/2022.

The application has been amended as follows: 

	In the claims:

1. (Currently amended) A maize plant or part thereof comprising one or more [
synthetic nucleic acids encoding a phytase and [of SEQ ID NO[SEQ ID NO: 159, wherein the one or more synthetic nucleic acids encoding [said phytase comprise a [the nucleic acid sequence of SEQ ID NO: 17 and the [of SEQ ID NO: 158 and SEQ ID NO: 159 produce an amplicon diagnostic for [; and
	wherein a representative sample of [
been deposited under ATCC Accession No. PTA-127093.

In the specification:

Please replace paragraph [0001] with the following amended paragraph:
-- [0001] This application is a 35 U.S.C. § 371 national phase application of
PCT/US2017/59903, which was filed November 3, 2017, and claims the benefit of
U.S. Provisional Application No. 62/419,136, which was filed November 8, 2016 and
is incorporated herein by reference as if fully set forth.—

Examiner’s Comment
	The amendment to the specification seen above had been filed 04/24/2019 but was inadvertently omitted from all subsequent versions of the complete specification filed 01/06/2020 and 06/09/2020, and has now been added to complete the record. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a transformed maize plant comprising the PY 1203 genomic insertion event; wherein the nearest art is found in US Patent 7317138 that teaches the phytase nov9x linked to maize gamma zein 27 promoters transformed into maize endosperm and endosperm apoplast but does not teach the levels of expression and the specific expression elements of the genomic insertion of the PY 1203 event; whereby at least two head to head inserts of the expression constructs comprise the PY1203 event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663